Title: 5th.
From: Adams, John Quincy
To: 


       I attended at the Office. Amory was there. Return’d yesterday from Salem. Townsend went to Boston last week, and has not yet return’d. In the afternoon, we attended the funeral of Mrs. Dav­enport a sister of Mr. Parsons. She died of a consumption a few days since. Little, and Thomson pass’d an hour with me in the evening, after which, I went with the latter to Mr. Atkins’s. Thomson was much affected, on hearing of the death of one of his school-boys; who died of the Scarlet fever, after a very short illness.
       I cannot write yet in the evening, for want of fire.
      